NO. 07-05-0366-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                 DECEMBER 7, 2005
                          ______________________________

                                 AMBER C. ERICKSON

                                                               Appellant

                                            v.

                                    OTIS SIMMONS
                                                               Appellee

                        _________________________________

             FROM THE 99th DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2004-525,408; HON. WILLIAM C. SOWDER, PRESIDING
                       _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

      Appellant appeals from an order of the trial court granting appellee an equitable bill

of review. On December 1, 2005, the clerk requested an extension of time to file the record

with this court, which request was granted to December 14, 2005. The reporter’s record

was due on November 14, 2005, but not filed. On November 22, 2005, this court notified

the court reporter that the record was overdue. It also informed the reporter to file, by

December 2, 2005, a status report and/or a request for extension of time to file the

reporter’s record. Neither document has been filed. Nor has the reporter filed the record.
       Accordingly, we abate this appeal and remand the cause to the 99th District Court

of Lubbock County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     why the reporter’s record has not been filed,

       2.     when the reporter’s record can reasonably be filed in a manner that
              does not further delay the prosecution of this appeal or have the
              practical effect of depriving the appellants of their right to appeal, and,

       3.     whether an alternate or substitute reporter should or can be appointed
              to complete the record in a timely manner.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing, if any.        Additionally, the district court shall then file the

supplemental record and reporter’s record transcribing the hearing with the clerk of this

court on or before January 6, 2006. Should further time be needed by the trial court to

perform these tasks, then same must be requested before January 6, 2006.

       It is so ordered.

                                                   Per Curiam

Do not publish.




                                               2